        Case 1:97-cr-01105-LAP Document 278 Filed 11/19/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                            No. 97 Cr. 1105 (LAP)
             -versus-
                                           No. 08 Civ. 2881 (LAP)
JOSE ERBO,
                                                     ORDER
                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

       Before the Court is Defendant Jose Erbo’s motion for

vacatur of his convictions under 18 U.S.C. § 924(c) (“Section

924(c)”) based on United States v. Davis, 139 S. Ct. 2319

(2019). (Dkt. no. 262).       The Government opposed the motion,

(dkt. no. 265), and Mr. Erbo filed both a reply and supplemental

brief, (dkt. nos. 266-67).       For the reasons set out below, the

motion is denied.

  I.     Background

       Defendant Erbo has a substantial criminal history involving

gang activity, drug trafficking and murder.            From at least 1991

through about 1997, Erbo, a/k/a “Tito,” was the leader of a Harlem

gang known as “Tito’s Crew.”          (Dkt. no. 265).        In addition to

selling drugs, Tito’s Crew also committed contract murders, at

least some of which Defendant himself was involved in. United

States v. Erbo, No. 97-cr-1105(HB), 2006 WL 2165739 (S.D.N.Y. July

31, 2006); (Dkt. no. 265).



                                       1
      Case 1:97-cr-01105-LAP Document 278 Filed 11/19/20 Page 2 of 8



     On February 4, 1999, the Government charged Defendant in a

seventeen-count indictment for his involvement and activities in

Tito’s Crew. (Dkt. no. 262).       As relevant to this motion, Counts

Twelve through Sixteen charged Erbo with using and carrying a

firearm   during   and   in   relation   to   “crime[s]   of   violence”   in

violation of 18 U.S.C. § 924(c).          Each of these Section 924(c)

counts identified the relevant crime of violence as both murder,

charged substantively in a VICAR murder count and a predicate

Racketeering Act involving murder, as well as conspiracy to commit

murder, charged in a VICAR murder conspiracy count and a predicate

Racketeering Act involving murder conspiracy. (Dkt. no. 265).

     Defendant Erbo pled not guilty and proceeded to trial. Id.

After a two-week jury trial in May 2002, the jury found Erbo guilty

on several counts charged in his indictment.         As relevant to this

motion, the jury specifically found Erbo guilty of the Section

924(c) charges in Counts Twelve, Thirteen and Fourteen for using

and carrying firearms during and in relation to three murders and

the conspiracies to commit those murders. Id. On October 17, 2002,

Judge Harold Baer, Jr., sentenced Erbo to six consecutive terms of

life imprisonment, followed by a consecutive 45-year sentence.

(Dkt. no. 262).    The Court of Appeals affirmed Erbo’s conviction,

United States v. Feliz, 467 F.3d 227, 229 (2d Cir. 2006), and the

Supreme Court denied certiorari. Erbo v. United States, 549 U.S.

1238 (2007).


                                     2
        Case 1:97-cr-01105-LAP Document 278 Filed 11/19/20 Page 3 of 8



     Erbo’s first motion pursuant to 28 U.S.C. § 2255 was denied,

Erbo v. United States, No. 08 Civ. 2881 (HB), 2009 WL 2460998

(S.D.N.Y. Aug. 12, 2009), as was his appeal from that denial, Erbo

v. United States, No. 10-100 (2d Cir. June 1, 2010).                     Erbo’s

request to file a second Section 2255 motion was denied in 2013.

Erbo v. United States, No. 13-1059 (2d Cir. June 5, 2013).                  In

2014, Erbo sought to reopen Judge Baer’s denial of his first

Section 2255 motion, but that motion was denied by Judge Lorna G.

Schofield (who had taken over the case after Judge Baer’s passing).

Erbo v. United States, No. 08 Civ. 02881 (LGS), 2014 WL 6454002,

at *1 (S.D.N.Y. Nov. 17, 2014).       The Court of Appeals denied Erbo’s

appeal. United States v. Erbo, No. 15-998 (2d Cir. Sept. 30, 2015).

     On May 12, 2020, the Court of Appeals granted an application

by Erbo for leave to file a Section 2255 motion challenging his

Section 924(c) convictions based on the Supreme Court’s recent

holding in United States v. Davis, 139 S. Ct. 2319 (2019). (Dkt.

259).    The case was reassigned to this Court, and Erbo filed his

successive Section 2255 motion on June 26, 2020. (Dkt. 262).               The

Government filed its opposition on August 28, 2020. (Dkt. 265).

Erbo filed both a reply (dkt. no. 266) and a supplemental brief

(dkt. no. 267).

  II.    Applicable Law

     Section 924(c) makes it a crime to possess a firearm “during

and in relation to any crime of violence or drug trafficking


                                       3
         Case 1:97-cr-01105-LAP Document 278 Filed 11/19/20 Page 4 of 8



crime.” 18 U.S.C. § 924(c) (2020).                The statute provides two

definitions for what constitutes a “crime of violence.” The first,

known as the “force clause” (or the “elements clause”), classifies

a crime of violence as a felony which “has as an element the use,

attempted use, or threatened use of physical force against the

person or property of another.”               Id. at § 924(c)(3)(A).      The

second, known as the “risk of force” clause (or the “residual

clause”), classifies a crime of violence as a felony that, “by its

nature, involves a substantial risk that physical force against

the person or property of another may be used in the course of

committing the offense.” Id. at § 924(c)(3)(B).

     The “risk of force” provision, however, is no longer valid.

In United States v. Davis, the Supreme Court found Section 924(c)’s

“risk     of     force”   clause   was       unconstitutionally   vague   and

accordingly invalidated the provision.               139 S. Ct. 2319, 2336

(2019). As a result, a predicate “crime of violence” under Section

924(c) is only valid if it falls within the scope of the force

clause.        Id.; see also Boykin v. United States, No. 16 CV 4185

(CM), 2020 WL 774293 (S.D.N.Y. Feb. 18, 2020) (“924(c)(3)(B) has

been effectively stricken from the statute.”).

  III. Discussion

     At the outset, the Court notes that Erbo’s motion is timely

filed.     When attacking a sentence under Section 2255, a defendant

is entitled to a one-year statute of limitations from “the date on


                                         4
      Case 1:97-cr-01105-LAP Document 278 Filed 11/19/20 Page 5 of 8



which the right asserted was initially recognized by the Supreme

Court.” 28 U.S.C. § 2255(f)(3).           Although his motion was filed

several years after the guilty verdict in this case was rendered,

it was filed less than one year after the Court’s decision in

Davis. (Dkt. no. 262); see also 139 S. Ct. 2319 (2019).

     Defendant Erbo urges this Court to vacate his three Section

924(c) convictions on the theory that they rest upon invalid “risk

of force” predicate crimes.       Following Davis, a mere conspiracy to

commit a crime of violence will ordinarily fail to qualify under

Section 924(c)’s force clause. United States v. Barrett, 937 F.3d

126, 127 (2d Cir. 2019); see also Ianelli v. United States, 420

U.S. 770, 777 (1975) (finding conspiracy is an “inchoate offense”

which need not ripen into a substantive act).         As such, if Erbo’s

convictions rested only on conspiracy predicates, his argument

could have merit.     Because each of those convictions, however,

rests on two predicate crimes (both conspiracy and substantive

murder), Davis’ holding alone does not dispose of the matter.

     The   next   question   is   whether    Erbo’s   substantive      murder

charges provide sufficient basis alone to sustain each of Erbo’s

Section 924(c) convictions.        Erbo argues it is not possible to

determine which predicate the jury relied upon for each conviction 1

and that “a single valid predicate is not enough to sustain


1 Erbo’s Section 924(c) convictions came by way of general
verdict. (Dkt. no. 262).

                                      5
         Case 1:97-cr-01105-LAP Document 278 Filed 11/19/20 Page 6 of 8



[them].” (Dkt. no. 266).         While the issue apparently has not been

addressed in a binding fashion by either the Supreme Court or the

Court of Appeals, the bulk of authority counsels that, where a

Section 924(c) conviction rests on both valid and invalid predicate

crimes of violence, the valid predicate may sustain the conviction.

See, e.g., Cooper v. United States, No. 16-1925, Dkt. 42, at 1 (2d

Cir. Feb. 20, 2019) (“Although Petitioner’s § 924(c) and (j)

convictions were predicated on several crimes of violence, they

also were predicated on drug trafficking crimes . . . . Because

Petitioner’s predicate drug trafficking crimes were not affected

by Johnson or Dimaya, his convictions under § 924(c) and (j) remain

valid.”); United States v. Walker, 789 F. App’x 241, 244-45 (2d

Cir. 2019) (summary order) (“The § 924(c) conviction of each

Defendant      rested    on   convictions     for   both    conspiracy    and

substantive Hobbs Act robbery as the predicate crimes of violence.

Our prior holding . . . that substantive Hobbs Act robbery is a

crime of violence under the elements clause of § 924(c)(3)(A), is

unaffected by Davis, Stokeling, and Barrett and remains binding on

us in this case.”); see also Boykin, 2020 WL at *5-6.

     In light of those authorities, murder is sufficient to sustain

Erbo’s     convictions    even    in   the   absence   of   the   conspiracy

predicates.       Each of Erbo’s three Section 924(c) convictions

charged him with possessing a firearm during and in relation to a

substantive VICAR murder charged elsewhere in the indictment.


                                        6
        Case 1:97-cr-01105-LAP Document 278 Filed 11/19/20 Page 7 of 8



(Dkt. nos. 262, 265).         The jury found beyond a reasonable doubt

that Erbo committed those murders by finding him guilty in the

respective VICAR murder counts. Id.           Thus, the jury necessarily

predicated each of Erbo’s Section 924(c) convictions, at least in

some part, on its finding that he was guilty of a substantive

murder in each instance.         So long as murder qualifies as a crime

of violence, there remains a valid predicate to sustain each of

Erbo’s three Section 924(c) charges.

     Finally, Erbo’s contention that murder in aid of racketeering

does not constitute a “crime of violence” under Section 924(c)’s

force clause must fail.           The Court of Appeals considered and

rejected this precise argument in United States v. Sierra, 782 F.

App’x 16, 20 (2d Cir. 2019) (summary order) (“[M]urder is a crime

involving    the   use   of   [physical]    force   .    .   .   .   Accordingly,

[defendant]'s      convictions    are   crimes    of     violence     within   the

meaning of 18 U.S.C. § 924(c).”), as did Chief Judge McMahon of

this Court in Boykin v. United States, No. 16 CV 4185 (CM), 2020

WL 774293, at *5-6 (S.D.N.Y. Feb. 18, 2020) (“[I]t is impossible

not to conclude that the intentional causation of death . . .

necessarily involves the use of physical force.”).                     The Court

agrees with and adopts the analyses set forth in those decisions

and finds that substantive murder constitutes a “crime of violence”

under   Section    924(c)’s    force    clause.         Thus,    because   Erbo’s




                                        7
          Case 1:97-cr-01105-LAP Document 278 Filed 11/19/20 Page 8 of 8



substantive murder charge is a valid predicate for his convictions

under Section 924(c), he is not entitled to relief under Davis. 2

    IV.    Conclusion

For the reasons set out above, Defendant Erbo’s motion for

vacatur based on Davis (dkt. nos. 262, 266-67) is denied.

Because Erbo has not made a substantial showing of a violation

of a constitutional right, no certificate of appealability will

issue.      The Clerk of the Court shall mail a copy of this order

to Erbo and close the open motion (dkt. no. 262).



SO ORDERED.

Dated:      November 19, 2020
            New York, New York


                                             _____________________________
                                             LORETTA A. PRESKA
                                             Senior U.S. District Judge

2 The Court takes note of the fact that in United States v.
Rodriguez, No. 94 Cr. 313 (CSH), 2020 WL 1878112 (S.D.N.Y. Apr.
15, 2020), Judge Haight came to a seemingly opposite conclusion
on a similar set of facts. Yet in differentiating Rodriguez
from Walker and Barrett, Judge Haight noted that, in those
cases, “the defendants’ physical participation in the
substantive robberies in question do not appear to have been
contested.” Id. at *14 (“[T]he defendant [in Barrett] was a
member of a gang that committed a series of frequently armed,
and invariably violent, robberies . . . . One cannot imagine the
defense contending at trial that Barrett was never present at
any of these robberies, instead was somewhere else, and became
the victim of mistaken identity.”) (citations omitted). The
situation here more closely resembles that of Barrett than
Rodriguez. Furthermore, Erbo was not only a member of Tito’s
Crew, but the leader. (Dkt. no. 265). As such, Rodriguez is
distinguishable from the case at bar.

                                         8
